DETAILED ACTION

Response to Amendment
Applicant’s response to the last Office Action, filed on 12/09/2021 has been entered and made of record. 
Applicant’s amendments necessitated the new ground of rejection set forth herein; therefore this action is made Final.
New rejections are added in view of amendments under 35 USC 112(b). Some previous rejections are withdrawn in view of amendments. See below for detailed analysis.

Response to Arguments
Applicant's arguments filed on 12/09/2021 have been fully considered but they are not persuasive. 
Please see detailed analysis below regarding rejections under 35 USC 112(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 1, step 2), the following amendment should be made “restoring highest points of the grid according to the H map, which are called virtual points” Appropriate correction is required.
Regarding claim 1, step 2), the following amendment should be made “extracting virtual points[[,]] and restoring three-dimensional boundaries 
Regarding claim 1, step 3-1), the following amendment should be made “selecting initial values using the sliding window.” Appropriate correction is required.
Regarding claim 1, step 3-1), it is not clear what is meant by "when number Nw of grids with virtual points..." It is not clear what a number of grids would mean and there are not multiple grids in the claims or the specification. Examiner notes that there are a ‘number of points on the grid’ but it is unclear what is meant by ‘number of grids with virtual points.’ Appropriate correction is required. Examiner suggests one way to resolve this may be an amendment as follows, “when a threshold condition is met, selecting the virtual points of the grid…”
Regarding claim 1, step 3-2), the claim should be amended as follows to be consistent with antecedent basis, “the initial values Ci and other initial values Cj”. Appropriate correction is required.
Regarding claim 1, step 3-2), it is not clear what is meant by “setting the initial values Ci and Cj to the same category k within a threshold d1.” The claim could be Ci and Cj to the same category k when the weighted distance is within a threshold d1.” Appropriate correction is required.
Regarding claim 1, step 3-5), it is not clear what is meant by “after merging, the bounding boxes are overlapped and the bounding boxes are separated.” Examiner notes that these two situations conflict with one another. The claim could be amended as follows, “after merging, 
Regarding claim 1, step 3-5), the following amendment should be made “which are adjacent to the empty region.” Appropriate correction is required.

Claim Objections
Regarding claim 1, step 1), the phrase “measured real-time by a sensor” should be amended as follows, “measured in real time by a sensor.” Appropriate correction is required.
Regarding claim 1, step 3-1), there should be a space in the phrase “valuesCi”. Regarding claim 1, step 3-3), there should be a space in the phrase “directionZmax” Regarding claim 1, step 3-5), there should be a space in the phrase “directionZmax”. Appropriate correction is required.



Conclusion
Applicant’s amendments necessitated the new ground of rejection set forth herein; therefore THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAPHAEL SCHWARTZ/Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661